DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/650,002, filed on 24 March 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Claims 1 and 9 remain pending in the application, while claims 2-8 and 10-17 have been cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. (WO 2018180299 A1 and Doan hereinafter), in view of Murphy et al. (US 10471597 B1 and Murphy hereinafter) and Hashimoto et al. (US 20060072809 A1 and Hashimoto hereinafter).
Regarding Claim 1
Doan teaches a warehouse system (see all Figs.; [0009] in the attached reference WO_2018180299_A1) comprising:
a storage shelf configured to store an object (see Fig. 1, shelf 45; [0016]-[0019]);
an arm robot including a mono-articulated or multi-articulated robot arm (see Fig. 1, arm 51; [0015]), a robot body supporting the robot arm (see Fig. 1, unlabeled body supporting the arm; [0015]), and a robot hand that is attached to the robot arm and grasps the object (see Fig. 1, hand 50; [0015] and [0038]), the arm robot being configured to take the object out of the storage shelf (see [0016]);
a robot teaching database configured to store raw teaching data that are teaching data for the arm robot (see [0019]-[0024], [0029] and [0033]-[0035]) based on a storage shelf coordinates model value that is a three-dimensional coordinates model value of the storage shelf (see [0019], [0026] and  and a robot hand coordinates model value that is a three-dimensional coordinates model value of the robot hand (see [0019], [0026] and [0038]-[0044]); and
a robot data generation unit configured to correct the raw teaching data based on a detection result of a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot (see [0009], [0083], [0110], [0126]-[0127] and [0138]).
Doan is silent regarding a transfer robot configured to transfer the storage shelf to an operation range of the arm robot. Doan does not explicitly teach a sensor for detecting relative position relationships, therefore Doan is silent regarding the robot data generation unit configured to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand.
Murphy teaches a warehouse system (see all Figs.; Col. 2, lines 15-52) comprising:
a storage shelf configured to store an object (see Fig. 9; sort pallet 924 and inventory holder 926; Col. 16, lines 20-67);
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object (see Fig. 9, automated device 920; Col. 16, lines 56-67), the arm robot being configured to take the object out of the storage shelf (see Col. 16, lines 56-67);
a transfer robot configured to transfer the storage shelf to an operation range of the arm robot (see Fig. 9, automated devices 112(1)-112(3); Col. 16, lines 31-55).
Hashimoto teaches a warehouse system (see all Figs.; [0007]-[0017]) comprising:
a storage shelf configured to store an object (see Fig. 2, object 56; [0032]-[0034]);
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm (see Fig. 2, robots 32; [0026] and [0028]);
a robot teaching database configured to store raw teaching data that are teaching data for the arm robot based on a storage shelf coordinates model value that is a three-dimensional coordinates model value of the storage shelf and a robot hand coordinates model value that is a three-dimensional coordinates model value of the robot hand (see [0036]-[0037] and [0060]); and
a robot data generation unit configured to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot (see Fig. 4 all; [0007], [0017], [0036], [0039] and [0048]-[0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the transfer robot taught by Murphy, with the warehouse system taught by Doan. That is, it would have been obvious to take warehouse system of Doan, and further include a transfer robot configured to transfer the storage shelf to an operation range of the arm robot, as taught by Murphy.
Murphy teaches the use of a transfer robot to route storage shelfs between storage locations and a location within reach of a robot for picking and placing objects from and onto the shelfs. A person having ordinary skill in the art would have been motivated to combine the transfer robot with the warehouse system of Doan in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the warehouse system, further comprising a transfer robot configured to transfer the storage shelf to an operation range of the arm robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
It additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hashimoto to Doan. That is, it would have been obvious to modify the robot generation unit of the warehouse system of Doan to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, as taught by Hashimoto. 
Hashimoto teaches this known technique in order to measure a relative position between the actual robot and a measured object, determine the error between the measured relative position and a relative position used in an off-line teaching, and thereby correct the actual taught program. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of Doan in order to attain the same results. 
Application of the known technique taught by Hashimoto to the warehouse system taught by Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, comprising a robot data generation unit configured to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (as modified by Murphy and Hashimoto) as applied to claim 1 above, and further in view of Inoue (US 20180290304 A1 and Inoue hereinafter).
Regarding Claim 9
Modified Doan teaches the warehouse system according to claim 1 (as discussed above in claim 1), 
Modified Doan further teaches the raw teaching data is teaching data for the arm robot based on a transfer robot coordinates model value that is a three-dimensional coordinates model value of the transfer robot (see Doan at [0019]-[0029] and [0033]-[0035] and see Murphy at Fig. 9, automated device 112(1)-112(3); Col. 16, lines 31-55), and
a robot body coordinates model value that is a three-dimensional coordinates model value of the robot body, in addition to the storage shelf coordinates model value and the robot hand coordinates model value (see Doan at [0019]-[0029] and [0033]-[0035]).
Doan is silent regarding the raw teaching data is teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor.
Inoue teaches a warehouse system (see all Figs.; [0005]-[0006]) comprising:
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm (see Fig. 1, robot 12; [0018]); and
a robot data generation unit configured to correct raw teaching data based on a detection result of a sensor detecting a relative position relationship between a workpiece and the robot hand, and to generate robot teaching data to be supplied to the arm robot (see [0005]-[0006], [0018] and [0024]),
wherein the raw teaching data is teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor (see Figs. 4D-5B, "contact sensor" and "contact points"; [0005]-[0006], [0019], [0024] and [0026]-[0030]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Inoue to modified Doan. That is, it would have been obvious to further modify the warehouse system of Doan to store raw teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor, as taught by Inoue. 
Inoue teaches this known technique to designate a plurality of contacts points in a three-dimensional model for a contact sensor attached to a robot to contact an object. By designated the plurality of contact points, the real robot can detect the position of an object by contacting it. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of modified Doan in order to attain the same results. 
Application of the known technique taught by Inoue to the warehouse system taught by modified Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, wherein the raw teaching data is teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kimura et al. (JP 2018020423 A and Kimura hereinafter) and Hatano et al. (JP 2005334998 A and Hatano hereinafter)
Kimura teaches a warehouse system comprising: a storage shelf configured to store an object;
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object, the arm robot being configured to take the object out of the storage shelf; and a transfer robot configured to transfer the storage shelf to an operation range of the arm robot. See all Figs., especially Fig. 14, [0010]-[0013], [0039] and [0096] in the attached reference JP_2018020423_A.
Hatano teaches a warehouse system comprising: a storage shelf configured to store an object; an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object, the arm robot being configured to take the object out of the storage shelf; and a robot data generation unit configured to correct raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot. See Fig. 1, [0005]-[0006] and [0041]-[0046] in the attached reference JP_2005334998_A.
It is noted that these references could be used to render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664